SCHWAB, C. J.
In this dissolution-of-marriage proceeding, husband challenges the distribution of the assets of the parties, consisting primarily of a house, and that portion of the decree awarding the wife permanent spousal support in the sum of $250 per month. So far as the property distribution is concerned, we agree with the trial court.
The wife is 38 years old and apparently in reasonably good health. The husband has a take-home pay of less than $1,000 per month, out of which he must pay debts and child support for two children. The wife intends to become a practical nurse. She should be able to achieve this goal within four years and thus become self-sustaining. We modify the decree to terminate spousal support four years from the date the initial payment was to commence, March 15, 1979.
Affirmed as modified. No costs to either party.